—In a proceeding, inter alia, pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Nassau County (Rosenblum, Ref.), entered November 27, 2000, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with one bill of costs.
The record does not support the contention of the appellant, Allstate Insurance Company, that the notice of cancellation of the insurance policy issued by Allcity Insurance Company was not in strict compliance with the requirements of Vehicle and Traffic Law § 313 (1) (a). Accordingly, the referee properly concluded that the policy had been cancelled and there was no coverage at the time of the accident (see, Matter of Progressive Northeastern Ins. Co. v Robbins, 279 AD2d 631, 632, lv denied 96 NY2d 711). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.